Citation Nr: 1017304	
Decision Date: 05/11/10    Archive Date: 05/26/10	

DOCKET NO.  05-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as posttraumatic 
stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ulcer 
disease.  

3.  Entitlement to service connection for the residuals of 
traumatic brain injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 5 to 
October 31, 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran's original claim in this case involved the issues 
of service connection for an acquired psychiatric disorder 
(claimed as posttraumatic stress disorder (PTSD)) and ulcer 
disease.  However, the Veteran subsequently filed a claim for 
service connection for the residuals of traumatic brain 
injury, for which an appeal has been perfected, and in 
connection with which a Travel Board hearing has been 
requested.  Although the Veteran has not requested a hearing 
on the issue of service connection for PTSD, based on the 
Veteran's arguments, the Board is of the opinion that all of 
the issues should be remanded to ensure that the Veteran has 
had an opportunity to present all of his appellate arguments.

The appeal as to whether new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claims of entitlement to service connection for ulcer 
disease and an acquired psychiatric disorder (claimed as 
PTSD) and service connection for the residuals of traumatic 
brain injury are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  




REMAND

As noted above, the Veteran has requested a hearing on the 
issue of service connection for the residuals of traumatic 
brain injury.  During the pendency of his appeal, the Veteran 
has argued that his current PTSD is the result of numerous 
personal assaults during his period of active military 
service.  However, he has recently raised the argument that 
his claimed PTSD is in some way causally related to the 
residuals of traumatic brain injury.  Additionally, the 
Veteran has perfected an appeal with regard to service 
connection for ulcer disease.  Pursuant to 38 C.F.R. § 20.700 
(2009), a hearing on appeal is to be granted to an appellant 
if he requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2009).  To 
ensure that the Veteran is afforded complete due process 
consideration, the case is remanded for the scheduling of a 
travel board hearing.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

Schedule the Veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Seattle, Washington.  A copy 
of the letter scheduling the Veteran for 
that hearing should be included in the 
Veteran's claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


